

115 HR 4303 IH: Reasonable Policies on Automated License Plate Readers Act
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4303IN THE HOUSE OF REPRESENTATIVESNovember 8, 2017Mr. Capuano introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Omnibus Crime Control and Safe Streets Act of 1968 to prohibit funding under the
			 Edward Byrne Memorial Justice Assistance grant program and the Public
			 Safety and Community Policing grant program to be provided to law
			 enforcement agencies that use license plate readers unless certain
			 conditions are met.
	
 1.Short titleThis Act may be cited as the Reasonable Policies on Automated License Plate Readers Act. 2.Funding under Edward Byrne Memorial Justice Assistance grant program and Public Safety and Community Policing grant program prohibited for use by law enforcement agencies that use license plate readers unless certain conditions met (a)Restriction under Edward Byrne Memorial Justice Assistance Grant ProgramSection 501(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3751(d)) is amended by adding at the end the following new paragraph:
				
 (3)Any funds or other assistance to a law enforcement agency that uses an automated license plate reader, unless such law enforcement agency has developed written and binding policies for the use of the reader that ensure data collected by the reader—
 (A)is not stored for a period exceeding 48 hours unless the data is being used in an active law enforcement investigation;
 (B)is not stored in a statewide database or other database that consolidates data from such readers; and
 (C)is shared with an entity other than the law enforcement agency that operates the reader only if— (i)the entity is another law enforcement agency;
 (ii)the data is to be used in an active law enforcement investigation; and (iii)the data is provided in response to a specific request for the data..
 (b)Restriction under Public Safety and Community Policing grant programSection 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended—
 (1)in subsection (b), by striking The purposes and inserting Subject to subsection (l), the purposes; and (2)by adding at the end the following new subsection:
					
 (l)Prohibited useNotwithstanding any other provision of this Act, no funds provided under this part may be provided to or used, directly or indirectly, by a law enforcement agency that uses an automated license plate reader, unless such law enforcement agency has developed written and binding policies for the use of the reader that ensure data collected by the reader—
 (1)is not stored for a period exceeding 48 hours unless the data is being used in an active law enforcement investigation;
 (2)is not stored in a statewide database or other database that consolidates data from such readers; and
 (3)is shared with an entity other than the law enforcement agency that operates the reader only if— (A)the entity is another law enforcement agency;
 (B)the data is to be used in an active law enforcement investigation; and (C)the data is provided in response to a specific request for the data..
 (c)Effective dateThe amendments made by this section shall apply with respect to funds provided for grant periods beginning on or after the date that is 90 days after the date of the enactment of this Act.
			3.Federal law enforcement agencies
 (a)In generalExcept as provided in subsection (b), no Federal law enforcement agency may use an automated license plate reader, unless such law enforcement agency has developed written and binding policies for the use of the reader that ensure data collected by the reader—
 (1)is not stored for a period exceeding 48 hours unless the data is being used in an active law enforcement investigation;
 (2)is not stored in a statewide database or other database that consolidates data from such readers; and
 (3)is shared with an entity other than the law enforcement agency that operates the reader only if— (A)the entity is another law enforcement agency;
 (B)the data is to be used in an active law enforcement investigation; and (C)the data is provided in response to a specific request for the data.
 (b)Exception for physical border crossingAny data collected by the reader at a international border crossing of the United States. 